Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 1 of 10 PageID #: 22111




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


  RMAIL LIMITED, et al.,
                                        Civil Action No. 2:10-CV-258-JRG
              Plaintiffs,               (Lead Case)
      v.                                CONSOLIDATED
  AMAZON.COM, INC., et al.,
                                        Civil Action No. 2:11-cv-299-JRG
  DOCUSIGN, INC.,
                                        Civil Action No. 2:11-cv-300-JRG
  RIGHT SIGNATURE, LLC, FARMERS
  GROUP, INC., FARMERS INSURANCE
  COMPANY, INC.,

  ADOBE SYSTEMS INCORPORATED,           Civil Action No. 2:11-cv-325-JRG
  ECHOSIGN, INC.,


              Defendants.



      ADOBE’S RESPONSE TO RPOST’S MOTION TO STRIKE PORTIONS OF
        THE EXPERT REPORT OF DR. MARKUS JAKOBSSON (DKT. 725)

                              FILED UNDER SEAL
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 2 of 10 PageID #: 22112



        Adobe Inc., f/k/a Adobe Systems Inc., and EchoSign, Inc. (collectively “Adobe”) hereby

 respond to Plaintiffs RMail Limited, RPost Communications Limited, and RPost Holdings, Inc.’s

 (“RPost’s or Plaintiffs’”) Motion to Strike Portions of the Expert Report of Dr. Markus Jakobsson

 (Dkt. 725) (the “Motion”).

 I.     INTRODUCTION

        All of Dr. Jakobsson’s analyses are admissible and relevant, and RPost has not shown

 otherwise.   Dr. Jakobsson consistently applies this Court’s claim constructions to his non-

 infringement opinions, including after his extensive factual analysis of source code details. Dr.

 Jakobsson also correctly applies the plain and ordinary meaning of claim terms in his non-

 infringement analysis, but RPost objects to his opinions on plain meaning. RPost’s objections to

 Dr. Jakobsson’s opinions go to the weight of the evidence and can be the subject of cross-

 examination, but are not the basis for the exclusion of testimony. RPost also objects to Dr.

 Jakobsson’s opinions regarding RPost’s product, but such testimony is relevant to damages issues

 and should not be excluded. As such, RPost’s Motion should be denied in its entirety.

 II.    ARGUMENT

        A.      Dr. Jakobsson Properly Applies the Court’s Claim Constructions

        Dr. Jakobsson properly applies the Court’s claim constructions, or applies the plain and

 ordinary meaning, to each of the limitations identified in RPost’s Motion.

                1.     The “Receiving” Limitations (’219 Patent)

        As an initial matter, RPost references numerous paragraphs in summary fashion without

 specifying anything objectionable about such paragraphs. For example, in ¶¶ 196-199, Dr.

 Jakobsson analyzes the source code details for the accused product, and in ¶¶ 200-201 Dr.

 Jakobsson analyzes facts concerning the operation of the accused product, including facts that

 RPost’s expert does not dispute. Dkt. 725-1 at ¶¶ 196-201. Then, in ¶¶ 202-203, Dr. Jakobsson


                                                 1
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 3 of 10 PageID #: 22113



 analyzes these undisputed facts to properly render his expert opinion of no literal infringement and

 no infringement under the doctrine of equivalents. Id. at ¶¶ 202-203.

        Dr. Jakobsson also analyzes the plain and ordinary meaning of the claim limitations at

 issue. RPost’s acknowledges that the Court did not construe either of the “receiving” limitations

 referenced by RPost’s Motion. Dkt. 725 at 4. As such, these terms are afforded their plain and

 ordinary meaning, and a patent’s specification can help inform the plain meaning of a claim term.

 Metaswitch Networks Ltd. v. Genband US LLC, No. 2:14-CV-00744-JRG, 2017 WL 3704760, *4

 (E.D. Tex. 2017) (denying JMOL and ruling that substantial evidence, in the form of expert

 testimony on what was the “plain and ordinary” meaning of the claim term, supported the jury’s

 finding where the accused infringer’s expert provided reasons for why the term was limited to a

 certain scope). Indeed, “[a]t trial, parties may introduce evidence as to the plain and ordinary

 meaning of terms not construed by the Court to one skilled in the art so long as the evidence does

 not amount to arguing claim construction to the jury.” Apple, Inc. v. Samsung Elecs. Co., No. 12-

 CV-00630-LHK, 2014 WL 660857, at *3-5 (N.D. Cal. Feb. 20, 2014) (internal citations omitted)

 (denying Samsung’s motion to strike portions of Apple’s non-infringement report because “Dr.

 Storer’s understanding of the plain and ordinary meaning of the term at issue is supported by the

 specification such that a jury could (but would not have to) agree with Apple’s noninfringement

 position.”). Given that Dr. Jakobsson must testify on the plain and ordinary meaning of claim

 terms to aid the jury’s understanding of such terms, he properly uses the intrinsic records as

 evidence of “the plain and ordinary meaning of terms not construed by the Court to one skilled in

 the art.” Apple, 2014 WL 660857, at *3; see, e.g., Dkt. 725-1 at ¶ 193 (looking to the statements

 of RPost during re-examination, where it stated that “one skilled in the art would understand the

 use of the term in the context of the patent to mean that a message or dispatch that is ‘transmitted’




                                                  2
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 4 of 10 PageID #: 22114



 means sending the message or dispatch to a recipient, where the message or dispatch actually gets

 to the recipient.” (emphasis added)). Dr. Jakobsson should be allowed to offer evidence on the

 plain and ordinary meaning to aid in the jury’s understanding. 1

                2.      “Non-Interested Third Party” (’219 Patent)

        With regards to the “non-interested third party” limitation, Dr. Jakobsson properly

 compares the claims, according to the Court’s construction, to the accused product. The Court’s

 construction of this term is “a party who carries out the authentication function without bias and

 without the participation of the sender or the recipient” (Dkt. 297 at 43 (emphases added)), and

 Dr. Jakobsson applies this construction in his analyses. See, e.g., Dkt. 725-1 at ¶ 220 (“




                     ”) (emphases added). In ¶ 218, Dr. Jakobsson expressly relies on the claim

 construction to dispute RPost’s opposing expert, and in ¶¶ 220-221 offers his opinion on no literal

 infringement and no infringement under doctrine of equivalents using the Court’s construction.

 Id. at ¶¶ 218, 220-221.

        In fact, the Court’s construction includes the phrase “without the participation of the

 recipient,” and Dr. Jakobsson references the prosecution history to provide some context for

 applying the construction. See id. at ¶ 219 (referencing the applicants statements regarding the

 recipient’s “cooperation,” i.e. participation). This is a permissible analysis. See Aspex Eyewear,

 Inc. v. E’Lite Optik, Inc., No. CIV.A. 398CV2996D, 2002 WL 1751381, at *31 (N.D. Tex. Apr.


 1
   By contesting Dr. Jakobsson’s interpretation of the “plain and ordinary meaning” of these claim
 terms, RPost arguably raises “an actual dispute regarding the proper scope of these claims.” O2
 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). As such,
 Adobe would be amenable to construction of the claim terms, i.e., “receiving content data
 representative of the contents of the dispatch originated from the sender and being electrically
 transmitted to said recipient” and “electronically transmitted to said receiving system.”


                                                 3
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 5 of 10 PageID #: 22115



 4, 2002) (denying motion to strike expert testimony, holding that “[t]he court considers this

 methodology—that of applying specialized knowledge and experience to the language and

 prosecution history of a specific patent in order to determine the meaning of its terms—to be

 reliable for determining how one with ordinary skill in the art would interpret the claim

 language.”); Arctic Cat Inc. v. Bombardier Recreational Prods., Inc., 2016 WL 9402395, at *7

 (S.D. Fla. May 3, 2016), vacated on other grounds, 876 F.3d 1350 (Fed. Cir. 2017) (“A dispute

 about the proper application of the Court’s constructions is not grounds to exclude Mr. Taylor’s

 opinions. . . . The terms are meaningless without a proper, reasoned application under the

 circumstances in this case—which is exactly the purpose of expert testimony. Exclusion of Mr.

 Taylor’s opinions, therefore, is not warranted.”) (emphasis in original). As such, ¶ 219 of Dr.

 Jakobsson’s report should not be stricken, and instead, can be the subject of cross-examination.

                3.      “An Indicia of a Time of Successful Transmission of the Dispatch to
                        the Recipient” (’219 Patent)

        In ¶ 227, which RPost moves to strike, Dr. Jakobsson’s opinion is focused on rebutting the

 documentation that RPost’s opposing expert relies upon. See Dkt. 725-1 at ¶ 227. Dr. Jakobsson

 identifies RPost’s theory of infringement, and then proceeds to refute RPost’s underlying evidence

 that allegedly supports that theory. Id. With regards to the “indicia of a time of successful

 transmission of the dispatch to the recipient” claim term, Dr. Jakobsson again properly compares

 the construed claim to the accused product. The Court construed this term as “data that represents

 the time at which the dispatcher forwarded the dispatch for delivery…” (Dkt. 297 at 33-24), and

 Dr. Jakobsson’s analyses use this construction. See, e.g., Dkt. 725-1 at ¶ 230 (“



                                                                            ”).   There is nothing

 objectionable to strike.



                                                 4
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 6 of 10 PageID #: 22116



                 4.     “Comparing the Accused Product to the ’372 and ’624 Patent
                        Specification”

          Dr. Jakobsson rigorously applies the claims of the ’624 patent, as construed, to the

 accused product, including through detailed source code analysis. For those claim limitations in

 the ’372 and ’624 patents that have a plain and ordinary meaning, such as “transmitting the

 manually initiated reply” and “transmitting the message” (see Dkt. 297 at 57 and 97), Dr.

 Jakobsson properly reviewed and considered the specification in the ordinary course of his

 analysis. Metaswitch Networks Ltd. v. Genband US LLC, No. 2:14-CV-00744-JRG, 2017 WL

 3704760, *4 (E.D. Tex. 2017) (“Genband provided substantial evidence in the form of expert

 testimony that in the context of the patent the plain and ordinary meaning of ‘digital transmission

 facility’ is limited to facilities transmitting voice. The jury was entitled to weigh and consider the

 substantial evidence discussed above in favor of Genband.”); Apple, 2014 WL 660857, at *3-5

 (“Dr. Storer’s understanding of the plain and ordinary meaning of the term at issue is supported

 by the specification such that a jury could (but would not have to) agree with Apple’s

 noninfringement position.”). As explained above, to testify and apply the plain meaning of the

 claim terms, Dr. Jakobsson should be permitted to review the specification to inform the plain and

 ordinary meaning of the terms. Id. RPost’s objections to Dr. Jakobsson’s opinions go to the weight

 of the evidence and can be the subject of cross-examination, but are not the basis for the exclusion

 of testimony.

                 5.     “Portion of a Mail Transport Protocol Dialog” (’372 Patent)

        RPost contends that the “Jakobsson Report does not apply the Court’s constructions” with

 regards to the “mail transport protocol dialog” terms. Dkt. 725 at 6-7. Not so. This Court

 construed the term “mail transport protocol dialog” as “data including a list of at least one

 command and at least one response exchanged between devices during the transmission of a



                                                   5
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 7 of 10 PageID #: 22117



 message.” Dkt. 297 at 87. Dr. Jakobsson uses this claim construction in his noninfringement

 analyses. See Ex. 1 at, e.g., ¶ 327 (“



                                                                 ”).

        RPost misconstrues the Court’s claim construction analysis regarding the term “portion.”

 In its order, the Court deliberately emphasized the word “and” when it found that “Defendants

 have not shown that ‘at least a portion of the commands and responses’ must be read to mean at

 least a portion of the commands and at least a portion of the responses.” Dkt. 297 at 86 (emphasis

 in original). As such, a “portion” of the “mail transport protocol dialog” does not need to include

 both a portion of a command and a portion of a response, but must include at least one portion of

 either a command or a response. The only paragraph of Dr. Jakobsson’s report which RPost cites

 in its Motion, i.e., ¶ 330, expresses his criticism of Dr. Almeroth’s analysis according to this

 construction. See Dkt. 725-1 at ¶ 330 (“



          ”). Dr. Jakobsson did not ignore the Court’s constructions with regards to the “mail

 transport protocol dialog” terms. To the contrary, it is RPost who has ignored the construction of

 “mail transport protocol dialog,” which was construed to require “a list of at least one command

 and at least one response…”. Dkt. 297 at 87.

        B.      Dr. Jakobsson’s References to the Prosecution History of the Patents-in-Suit
                is Appropriate

        As an initial matter, in ¶¶ 217, 221, 226, 232, 235, 255, and 280, which RPost objects to,

 Dr. Jakobsson provides his opinion that there is no infringement under the doctrine of equivalents

 under the Function-Way-Result Test or Insubstantial Differences Test. This is entirely proper and

 there is nothing objectionable about these paragraphs. With regard to ¶¶ 164-169, Adobe agreed



                                                 6
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 8 of 10 PageID #: 22118



 during the parties’ meet and confer that Dr. Jakobsson would not advance opinions regarding the

 ultimate legal issue of prosecution history estoppel. As such, this dispute should be moot. The

 remaining content in ¶¶ 164-169 provide the basic undisputed facts of the prosecution history for

 purposes of background, and is proper. Key Energy Servs., Inc. v. C.C. Forbes, LLC, No. 2:08-

 CV-346-CE, 2011 WL 7429433, at *1–2 (E.D. Tex. June 3, 2011) (Granting motion to strike

 expert testimony regarding legal conclusions, but denying motion as to testimony concerning “the

 factual story concerning what the prosecution history was.”).

        C.      Dr. Jakobsson’s Comparison of the Accused Product to the RPost Product is
                Appropriate

        In ¶ 400 of his expert report, Dr. Jakobsson cites to the testimony of Dr. Terrance Tomkow,

 RPost’s Chief Technology Innovation Officer and sole inventor of the ’372 and ’624 patents, for

 the proposition that the accused “EchoSign” system is “              ” while RPost’s               .

 See Dkt. 725-1 at ¶ 400 (citing Ex. 2 at 35:21-37:6 and 157:24-159:21). RPost asserts that there

 is “no linkage between a hypothetical ‘web-centric’ product and the Accused Product,” but Dr.

 Tomkow provided this linkage himself while testifying. See Ex. 2 at 35:21-36:4 (“



                                                 ”). By contrast, Dr. Tomkow testified that “

                                 ” Id. at 36:7-10.

        The implications of this distinction between Adobe’s                   product and RPost’s

 product, as described by Dr. Tomkow, are relevant to damages because RPost’s damages expert,

 Dr. Ugone, opines that                                            ” See Ex. 3 at ¶ 68. As such, Dr.

 Jakobsson’s opinions regarding this testimony and the differences between Adobe and RPost’s

 product offerings are relevant “to a factual determination that the jury will decided in this case,”

 namely the nature of competition between Adobe and RPost. See, e.g., Georgia-Pac. Corp. v. U.S.



                                                     7
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 9 of 10 PageID #: 22119



 Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970) (reciting the fifth G-P factor: “5. The

 commercial relationship between the licensor and licensee…”) modified sub nom. Georgia-Pac.

 Corp. v. U.S. Plywood-Champion Papers, Inc., 446 F.2d 295 (2d Cir. 1971). As such, ¶¶ 400-401

 of Dr. Jakobsson’s report are relevant and should not be stricken.

 III.   CONCLUSION

        For the reasons above, Adobe respectfully requests that the Court deny RPost’s Motion to

 Strike Portions of the Expert Report of Dr. Markus Jakobsson (Dkt. 725).




 DATED: May 6, 2019

                                                      Respectfully submitted by:

                                                      /s/ Michael A. Berta, with permission by
                                                      Michael E. Jones
                                                      MICHAEL A. BERTA
                                                      michael.berta@arnoldporter.com
                                                      RYAN J. CASAMIQUELA
                                                      ryan.casamiquela@arnoldporter.com
                                                      ARNOLD & PORTER KAYE SCHOLER
                                                      LLP
                                                      Three Embarcadero Center, 10th Floor
                                                      San Francisco, CA 94111-4024
                                                      Telephone: 415.471.3100
                                                      Facsimile: 415.471.340

                                                      MICHAEL E. JONES
                                                      Texas State Bar No. 10929400
                                                      mikejones@potterminton.com
                                                      POTTER MINTON PC
                                                      110 N. College, Suite 500
                                                      Tyler, Texas 75702
                                                      Telephone: 903.597 8311
                                                      Facsimile: 903.593 0846

                                                      Attorneys for Adobe Inc. f/k/a Adobe
                                                      Systems Incorporated and EchoSign, Inc.



                                                 8
Case 2:10-cv-00258-JRG Document 778 Filed 05/07/19 Page 10 of 10 PageID #: 22120



                                    CERTIFICATE OF SERVICE
         I hereby certify that all counsel of record who have consented to electronic service are
 being served with a copy of this document via electronic mail on May 6, 2019.
         I also hereby certify that all counsel of record who have consented to electronic service
 are being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7)
 on May 6, 2019.

                                                       /s/ Michael E. Jones

                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL
         I certify that the foregoing document is authorized to be filed under seal pursuant to the
 Protective Order entered in this case.
                                                       /s/ Michael E. Jones




                                                  9
